The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 4, 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, as necessitated by the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 35-40 and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Klopotek et al. (US Patent Pub. No. 2008/0027328) in view of Sherman et al. (US Patent No. 5,735,280), further in view of Perl et al. (US Patent Pub. No. 2010/0198064).
Regarding claims 1 and 35, Klopotek discloses multi-focal treatment of skin with acoustic energy (see Title).  Figure 10 illustrates a one-piece solid waveguide (204), having a first surface (B) with a first curvature and a second surface (A) with a second curvature, said second surface configured for contact to a target (e.g., “Skin tissue is assumed to entirely fill cavity 206” – see paragraph 119), and first and second curvatures selected to focus acoustic energy along a focal line a predetermined distance from said e.g., “The hemi-spherical interface's B center of curvature is exactly at the focal point marked with a small cross. During the propagation from B to A the acoustical wave preserve's the hemi-sphericity of the wavefront and location of its focal point. The interface A is semi-spherical as well. Interface's A center of curvature is located exactly in the same position as the curvature's center of interface B” – see paragraph 119).  Additionally, Figure 10 shows an ultrasound transducer (202) disposed on said first surface (i.e., at interface B), said ultrasound transducer having a curvature corresponding to said first curvature.
However, Klopotek fails to teach a controller configured in the manner recited in claim 1.
Sherman teaches an ultrasound energy delivery system and method (see Title).  Sherman states that “During operation of the ultrasonic device to deliver power to a patient site, the system and method automatically sweeps the drive power through a frequency range, locates the series and parallel resonance frequencies, calculates the average of those frequencies and locks the power generator at that average frequency to drive the crystal” (see Abstract).  “The power controller preferably includes a frequency synthesizer 184 that controls the frequency of the power output” (see column 15, lines 52-56).  This teaches a controller configured to direct supply of power at an operating frequency (since sweeping through a frequency range includes the application of a plurality of single frequencies), obtaining measurement characteristics (i.e., the determination of the series and parallel resonance frequencies), and determining at least one frequency of operation based on the measured characteristics (e.g., the average of those frequencies and locks the power generator at that average frequency).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the sweep across frequencies, as taught by Sherman, with the waveguide disclosed by Klopotek because Klopotek teaches that “the frequency of the ultrasound beam is also chosen” (see paragraph 107), but fails to teach a specific technique to choose the frequency.  Sherman teaches that “the most efficient energy transfer occurs at a resonant frequency… energy transfer is optimal at a frequency midway between these closely-spaced resonant frequencies” (i.e., the series and parallel resonance frequencies) (see column 1, line 63 through column 2, line 2).  Therefore, 
However, Sherman teaches that the single optimal frequency is used, rather than a range of frequencies to be used.
Perl teaches devices and methods for non-invasive ultrasound-guided body contouring using skin contact cooling (see Title).  “[T]he device scans the entire working frequency range, and measures the frequency at which the supplied ultrasound is most efficient” (see paragraph 14).  A “resonance sensor is connected to a control module to determine the working frequency that provides the highest efficiency of power with the patient's tissue” (see paragraph 13).  “During a sweep of the output frequency of ultrasound emitter 16 by control unit 12, resonance sensor 18 determines the resonant frequency. Control unit 12 uses the resonant frequency as the working frequency for ultrasound emitter 16, optimizing treatment with minimum power. Alternatively, control unit 12 can also continue to sweep the output frequency of ultrasound emitter 16 in a narrow range centered on the resonant frequency” (see paragraph 45).
It would have been obvious to one ordinary skill in the art at the time of the invention to utilize a range of frequencies centered around an optimum frequency for treatment, as taught by Perl, with the waveguide disclosed by Klopotek as modified by Sherman because Klopotek teaches that “the frequency of the ultrasound beam is also chosen” (see paragraph 107), but fails to teach a specific technique to choose the frequency, while Sherman teaches specific methods to determine an optimum frequency for operation based on sweeping frequencies and measuring characteristics thereof.  As alternative to simply using the single optimum frequency as taught by Sherman, Perl provides as an alternative to utilize a narrow band of frequencies centered on the optimal frequency, which doing so “enables the depth of treatment to be controlled” (see paragraph 47, last sentence of Perl).

Regarding claim 2, Klopotek states that “Interface's A center of curvature is located exactly in the same position as the curvature's center of interface B” (see paragraph 119).
i.e., the determination of the series and parallel resonance frequencies), and determining at least one frequency of operation based on the measured characteristics (e.g., the average of those frequencies and locks the power generator at that average frequency).
Regarding claim 37, it is noted that Figures 8 and 9 of Sherman illustrate “power transfer” (i.e., efficiency) versus frequency. Additionally, it is noted that the Abstract’s first sentence states, “An energy delivery system and method controls the frequency of the power driving an ultrasonic device to achieve more efficient power delivery.”  Additionally, Perl teaches similar techniques “to optimize the effectiveness of the treatment” and “optimizing treatment with minimum power” (see paragraphs 48 and 45, respectively).
Regarding claims 38-39, Klopotek shows in Figure 10 a one-piece solid waveguide (204), having a first surface (B) with a first curvature and a second surface (A) with a second curvature, said second surface configured for contact to a target (e.g., “Skin tissue is assumed to entirely fill cavity 206” – see paragraph 119), and first and second curvatures selected to focus acoustic energy along a focal line a predetermined distance from said second surface into a target (e.g., “The hemi-spherical interface's B center of curvature is exactly at the focal point marked with a small cross. During the propagation from B to A the acoustical wave preserve's the hemi-sphericity of the wavefront and location of its focal point. The interface A is semi-spherical as well. Interface's A center of curvature is located exactly in the same position as the curvature's center of interface B” – see paragraph 119).  Additionally, Figure 10 shows an ultrasound transducer (202) disposed on said first surface (i.e., at interface B), said ultrasound transducer having a curvature corresponding to said first curvature.
c, the power transfer is greatly decreased from both that of the series and parallel resonance frequencies” (see column 14, lines 13-16).  In other words, the efficiency loss associated with the center frequency is less than a threshold of the efficiency loss associated with the series and parallel resonance frequencies.
Regarding claim 42, it is noted that in order for the controller of Sherman to determine the series and parallel resonance frequencies, it will obviously utilize the multiple different frequencies associated with the sweep and perform detection of certain variables associated with the determination of the series and parallel resonance frequencies, thereby being capable of making the determination of which frequencies are the series and parallel resonance frequencies.
Regarding claim 43, it is noted that the center frequency as determined by Sherman is simply the center frequency that is used, but that frequencies higher and lower are also emitted (see the curves of Figures 8 and 9).  Additionally, it was described above with respect to claim 35 that “The above method specifically mentions sweeping and tuning the drive frequency at only one time, after introduction to the patient and when at the patient energy delivery site. However, the automatic tuning process can be conducted at other times also. For example, it may be automatically conducted while energy is being delivered. The control processor may automatically and periodically sweep the frequencies to determine the optimum operating for the crystal at any time” (see column 17, lines 21-38 of Sherman).  Therefore, it is clear that Sherman can and will repeatedly sweep the frequencies during use.
Regarding claim 44, it is noted that in order for the controller of Sherman to determine the series and parallel resonance frequencies, it will obviously utilize the multiple different frequencies associated with the sweep and perform detection of certain variables associated with the determination of the series and parallel resonance frequencies, thereby being capable of making the determination of which frequencies are the series and parallel resonance frequencies.  In an alternative manner of rejecting claim 44, by repeatedly sweeping the frequencies as described immediately above with regard to claim 43, it is clear that the combined system of Klopotek and Sherman will determine a plurality of frequencies of operation over the course of a treatment (i.e., as the temperature of the transducer increases, the center frequency will shift), and that this will be determined by the measured characteristics (i.e., the series and parallel resonance frequencies).
Regarding claim 45, it is noted that Sherman teaches that “At the center frequency fc, the power transfer is greatly decreased from both that of the series and parallel resonance frequencies” (see column 14, lines 13-16).  In other words, the efficiency loss associated with the center frequency is less than a threshold of the efficiency loss associated with the series and parallel resonance frequencies.
Regarding claim 46, it is noted that Figures 8 and 9 of Sherman illustrate “power transfer” (i.e., efficiency) versus frequency. Additionally, it is noted that the Abstract’s first sentence states, “An energy delivery system and method controls the frequency of the power driving an ultrasonic device to achieve more efficient power delivery.”


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Klopotek in view of Sherman and Perl as applied to claim 2 above, and further in view of Saito et al. (US Patent Pub. No. 2001/0021807).
Klopotek in combination with Sherman and Perl is described above in the rejection of claim 2.  However, neither reference teaches the specifics of the transducer having conductive layers and electrodes.
Saito teaches an ultrasonic probe (see Title).  Saito teaches multiple transducer designs.  Shown in Figure 13, here is a lens 8, a conductive layer 10 (equated to said second conductive plate), an electrode 3 (equated to said second electrode), another conductive layer 5 (equated to said first conductive plate), and another electrode 2 (equated to said first electrode).  Various additional layers there between each of these are taught as being conductive, and therefore they are electrically connected in the manner as claimed (see paragraph 4 regarding acoustic matching layers made of conductive material; see paragraph 21 regarding the high molecular material layer having a conductive layer; see paragraph 134 regarding the conductive layers made of a same material and clearly being a conductive material).  Regarding a conductive adhesive, see paragraph 81 as stating the use of “a conductive adhesive” in the construction of such a 
It would have been obvious to one of ordinary skill in the art at the time of the invention that an ultrasound transducer be made of conductive plates on which electrodes are electrically connected, as taught by Saito, and that such a transducer assembly would be used within the system and methods of Klopotek as combined with Sherman, who illustrates a transducer directly connected to a waveguide, because the use of one type of transducer to perform the method taught by Klopotek would amount to choosing from a finite number of ultrasonic transducer devices available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Klopotek in view of Sherman and Perl as applied to claim 1 above, and further in view of Weekamp et al. (US Patent Pub. No. 2012/0143060).
Klopotek in combination with Sherman and Perl is previously described in the rejection of claim 1.  However, there is no teaching of a skirt extending opposite said second surface to provide a thermal mass.
Weekamp teaches an ultrasound transducer assembly with improved thermal behavior (see Title).  “A transducer assembly is provided that includes a housing 12, a lens 14 (i.e., a waveguide shown to be solid and having a bottom transducer surface and a top target contact surface), an array of transducer elements 18, an interposer assembly 22, a transducer array control assembly 30, and a heat sink assembly 32” (see Abstract).  Weekamp teaches “heat from acoustic losses within the matching layers and lens flow via the heat transporter and thermal bypasses to the heat sink” (see paragraph 39) and that “heat removal blocks 24 are disposed at opposing sides of the interposer assembly 22” (see paragraph 38).  Additionally, Weekamp states that “heat bypasses 34 may be adhered to protruding ends of the heat transporter bars 50” (see paragraph 50).  As such, the heat bypasses 34 in conjunction with the heat transporter bars 50 read on the “said waveguide includes a… skirt”.  Additionally, it has been held that forming in one piece an Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize heat transport bars, as taught by Weekamp with the system and methods of Klopotek as combined with Sherman so that “heat from acoustic losses within the matching layers and lens flow via the heat transporter and thermal bypasses to the heat sink” (see paragraph 39).
Regarding claim 6, it is noted that Figure 1A of Weekamp shows the heat removal blocks 24 in connection with the lens 14.  However, this figure of Weekamp does not explain how these two would be connected, nor does the disclosure clarify the connectivity of these two components.  However, Figure 14 illustrates a connection between a frame 416 and the interposer 410, by which two slots are formed just slightly into the interposer, and two protrusions of the frame fit into those two slots of the interposer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize this same interlocking technique, as illustrated in Figure 14 of Weekamp, to form a connection between the acoustic lens 14 and the heat removal blocks 24 as schematically illustrated in Figure 1, thereby preventing the need for adhesives or other materials that might negatively impact the composition and functionality of the lens.
Regarding claims 7-8, it is noted that by the manner in which the rejection of claim 6 is described, this would include the heat sink being fit into the slots, as the heat removal blocks 24 form the beginning of the heat sink.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klopotek in view of Sherman and Perl as applied to claim 1 above, and further in view of Hashimoto (US Patent Pub. No. 2006/0191344)
Klopotek in combination with Sherman and Perl is previously described in the rejection of claim 1.  However, there is no teaching a phase change material behind a transducer.
Hashimoto teaches an ultrasonic probe (see Title).  As shown in Figure 5, the probe comprises a lens 6, a transducer 4… and a phase change member 39, all of which are contained by a container 15.  “The phase change member 30 serves as a thermal see paragraph 41).  As illustrated in Figure 5 of Hashimoto, “the phase change material is sealed in a container 15. The container 15 surrounds the transducer 4 and the like” (see paragraph 75).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the use of a heat change material behind a transducer, as taught by Hashimoto, within the system and methods of Klopotek as combined with Sherman because “The phase change member 30 serves as a thermal buffering agent for buffering the temperature of the transducer 28, particularly of the acoustic lens 6, from rising exceeding the upper-limit temperature” (see paragraph 41).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klopotek in view of Sherman, Perl and Hashimoto as applied to claim 9 above, and further in view of Park et al. (US Patent Pub. No. 2005/0075573).
Klopotek in combination with Sherman, Perl and Hashimoto was previously described with regard to claim 9.  However, Hashimoto never explicitly states that the phase change material is a wax.
Park teaches a system and method for actively cooling transducer assembly electronics (see Title).  Park teaches that a “heat sinking device 126 includes a phase change material such as wax in the case … to dissipate the heat generated by the thermo-electric cooling device 122 itself.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a wax as the phase change material in an ultrasonic heat sink, as taught by Park, within the system and methods of Klopotek as combined with Sherman, Perl and Hashimoto, because the use of any one of multiple known phase change materials known to perform the method taught by Hashimoto would amount to choosing from a finite number of phase changing materials available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Klopotek in view of Sherman, Perl and Hashimoto as applied to claim 9 above, and further in view of Garcia et al. (entitled “Analysis of microencapsulated phase change material slurries and phase change material emulsions as heat transfer fluid and thermal storage material”, dated 2013).
Klopotek in combination with Sherman, Perl and Hashimoto was previously described with regard to claim 9.  However, Hashimoto never explicitly states that the phase change material is a microencapsulated powder.
Garcia teaches various microencapsulated phase change material slurries and phase change material emulsions as heat transfer fluid and thermal storage material (see Title).  Table I.3 provides multiple types of products, which includes MPCM 37D by Microtek Laboratories as a powder.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a powder as the phase change material in an ultrasonic heat sink, as taught by Garcia, within the system and methods of Klopotek as combined with Sherman, Perl and Hashimoto, because the use of any one of multiple known phase change materials known to perform the method taught by Hashimoto would amount to choosing from a finite number of phase changing materials available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Klopotek in view of Sherman, Perl and Hashimoto as applied to claim 9 above, and further in view of Sliwa, Jr. et al. (US Patent No. 5,560,362).
Klopotek in combination with Sherman, Perl and Hashimoto was previously described with regard to claim 9.  However, neither of these references teaches the use of a ventilation system.
Sliwa, Jr. teaches an active thermal control of an ultrasound transducer (see Title).  The system includes “a heat exchanger including a closed loop circulating coolant system circulating coolant, or a single-pass flowed coolant, passing through the heat exchanger, a heat pipe, a thermoelectric cooler, an evaporative/condenser system, and/or a phase change material” (see Abstract).  “Exhaust or coolant gas exit ports 18 vent the coolant see Figure 2a, and column 9, lines 10-22).  “FIG. 2b shows a second embodiment of the invention… coolant gas 21A is flowing in the opposite direction from that disclosed in FIG. 2a--i.e., into the transducer probe 1B, through heat exchanger 16, into tube 20, through connector halves 6 and 7, and into ultrasound console 9 and a coolant suction source 101. Coolant suction source 101 may be any convenient suction or negative gauge pressure source such as a compact vacuum pump, suction pump, vane pump, rotary pump or positive displacement pump” (see Figure 2b, and column 10, lines 41-51).  “[T]he indicated pressurized coolant source 100 may consist of a compact and efficient air pump of any design desired, including positive displacement designs, turbine designs, rotor designs and fan designs” (see column 9, lines 46-51).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a ventilation system, as taught by Sliwa, Jr. with the system and methods of Klopotek with Sherman, Perl and Hashimoto in order to “ensure that one is always able to operate the acoustic transducer up to the allowable acoustic intensity limit while also maintaining acceptable surface temperatures regardless of how small the transducer is or how much surface area it offers for cooling relative to its acoustic intensity” (see 6, lines 24-28).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Klopotek in view of Sherman and Perl as applied to claim 1 above, and further in view of Vaezy et al. (US Patent Pub. No. 2009/0112098).
Klopotek in combination with Sherman and Perl was previously described in the rejection of claim 1.  However, Klopotek does not each the use of epoxy.
Vaezy taches a therapeutic ultrasound applicator (see Title).  Vaezy teaches that “amounts of epoxy should be poured in the center of the aluminum lens and the transducer” (see paragraph 107).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize epoxy between a lens and a transducer, as taught by Vaezy, because these two probe components will need to be fixedly connected by a means that does not alter their performance, as is completed via the use of an adhesive layer, such as epoxy.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Klopotek in view of Sherman and Perl as applied to claim 1 above, and further in view of Sliwa et al. (US Patent Pub. No. 2008/0195003).
Klopotek in combination with Sherman and Perl was previously described in the rejection of claim 1.  While the figures of Klopotek illustrates waveguides (i.e., a lenses) that are single, solid pieces of material, it does not teach the use of extrusion.
Sliwa teaches a high intensity focused ultrasound transducer with acoustic lens (see Title). Sliwa teaches in the Abstract that “The metallic lens may be formed by extrusion”.  Additionally and with respect to claims 14-16, Figure 5 illustrates a waveguide 14 that comprises a recess in which transducer 12 securely resides, via surrounding the periphery of the transducer.  Additionally, the left and right sides of the recess shown in Figure 5 comprise extensions that project upward.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use extrusion to create an ultrasonic lens with a recess, as taught by Sliwa, and to utilize this method for the lens of Klopotek as a mere matter of design choice, as Sliwa teaches that “lens may be formed by extrusion, by molding (e.g., diecast molding or thermoforming), or by sintering (e.g., powder metallurgy)” (see Abstract).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Klopotek in view of Sherman, Perl and Weekamp, and further in view of Sliwa.
The combination of Klopotek in view of Sherman, Perl and Weekamp was previously described in the rejection of claim 5.  While the figures of Klopotek and Weekamp each illustrate waveguides (i.e., a lenses) that are single, solid pieces of material, none of them explicitly teach the use of extrusion.
Sliwa teaches a high intensity focused ultrasound transducer with acoustic lens (see Title). Sliwa teaches in the Abstract that “The metallic lens may be formed by extrusion”.  It is noted that Sliwa teaches that “Suitable metallic ultrasonic lens materials include, without limitation, aluminum” (see paragraph 18).  Additionally, Weekamp teaches that “heat removal blocks 24 are preferably formed from aluminum” (see paragraph 38).  Also, Sliwa explicitly states in the Abstract that “The metallic lens also 
It would have been obvious to one of ordinary skill in the art at the time of the invention to form an aluminum waveguide integrally with aluminum heat removal blocks 24, because although Weekamp illustrates these two components as separate entities, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klopotek in view of Sherman and Perl as applied to claim 1 above, and further in view of Gelbart et al. (US Patent Pub. No. 2009/0275832).
Klopotek in combination with Sherman and Perl was previously described in the rejection of claim 1.  However, Klopotek does not explicitly teach to place a coating on the lens.
Gelbart teaches a lithotripsy system with automatic 3D tracking (see Title).  Importantly, Gelbart teaches that “For lower acoustic reflection the surfaces of lens 8 can be coated with a different material having an acoustic velocity between that of the fluid and that of the lens material, similar to the well-known principle of optical anti reflective coatings” (see paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to coat the lens of an ultrasound treatment device, as taught by Gelbart, and to utilize this technique for the lens of Klopotek in order to “lower acoustic reflection”.

Claims 20-21, 23, 28, 31 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp in view of Klopotek, further in view of Sherman and Perl, and further in view of Hashimoto.
Weekamp discloses an ultrasound transducer assembly with improved thermal behavior (see Title).  “A transducer assembly is provided that includes a housing 12, a lens 14 (i.e., a waveguide shown to be solid and having a bottom transducer surface and a top target contact surface), an array of transducer elements 18, an interposer assembly 22, a transducer array control assembly 30, and a heat sink assembly 32” (see Abstract).  see paragraph 37).  All of components 14, 15, 18, 20, 22, 28, 30, 32 and 34 are contained within the housing 12, but are spaced from the interior of housing 12 by “air gap” 26 (e.g., “Air gaps 26 are formed between the heat removal blocks 24 and the housing 12 of the transducer assembly 10” – see paragraph 38).  As shown in Figure 14, “an exemplary transducer subassembly according to the present disclosure are provided” (see paragraph 79), in which a frame 416 is fit over several components that correspond with those shown in Figure 1A and 1B.  As seen in Figure 14, the frame 416 fits over a flex foil 418, flex-pad 412 and ASIC 414, and interlocks with interposer 410.  In Figure 1A, numeral 22 is an interposer (corresponding to interposer 410 from Figure 14), 28 is a flexible interconnection assembly (corresponding to flex foil 418 from Figure 14), and numeral 30 is a transducer array control assembly (corresponding to ASIC 414 from Figure 14).  The frame 416 is interpreted to read on “an inner housing defining an internal space”, as claimed.  By viewing Figure 14 and Figure 1A, it can be seen that the lens 14 of Figure 1A is disposed outside of the internal space of the frame 416 (specifics of the curvature will be addressed later with respect to Klopotek, as will specifics regarding the shape of the transducer).  It is noted that by the correspondence of Figure 14 with Figure 1A, the heat sink is not explicitly included within the frame 416 (this will be addressed later with respect to the inclusion of Hashimoto).  As illustrated in Figure 1A, the housing 12 comprises an opening upon which a target contact surface of the lens 14 is exposed.
However, Weekamp fails to teach (A) the waveguide and transducer comprise a curvature, (B) a controller configured to sweep frequencies and measure a characteristic to determine at least one frequency of operation, (C) where the controller then provides a plurality of frequencies by which the treatment occurs based on the measured characteristics, and (D) that the heat sink is located within the internal space of an inner housing.
With respect to (A), Klopotek discloses multi-focal treatment of skin with acoustic energy (see Title).  Figure 10 illustrates a solid waveguide (204), having a transducer surface (interface B) and a target surface (interface A) with a first curvature (e.g., “Skin tissue is assumed to entirely fill cavity 206” – see paragraph 119), and the is curvature selected to focus acoustic energy along a focal line a predetermined distance from said second surface into a target (e.g., “The hemi-spherical interface's B center of curvature is exactly at the focal point marked with a small cross. During the propagation from B to A the acoustical wave preserve's the hemi-sphericity of the wavefront and location of its focal point. The interface A is semi-spherical as well. Interface's A center of curvature is located exactly in the same position as the curvature's center of interface B” – see paragraph 119).  Additionally, Figure 10 shows an ultrasound transducer (202) disposed on interface B, said ultrasound transducer having a curvature corresponding to said first curvature (“Interface's A center of curvature is located exactly in the same position as the curvature's center of interface B” - see paragraph 119).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the particulars of the waveguide and transducer shape illustrated in Figure 10 of Klopotek, within the system and methods of Weekamp, as one of ordinary skill in the art would understand and know that numerous possibilities exist for transducer and waveguide/lens shapes within this type of device (e.g., see Figures 2-5, 10-13 and 30-31 of Klopotek).  As such, a modification amounts to substitution of known equivalents for focusing of ultrasonic energy to a focal point at a predetermined distance within a target to yield predictable results (KSR v. Teleflex).

With respect to (B), Sherman teaches an ultrasound energy delivery system and method (see Title).  Sherman states that “During operation of the ultrasonic device to deliver power to a patient site, the system and method automatically sweeps the drive power through a frequency range, locates the series and parallel resonance frequencies, calculates the average of those frequencies and locks the power generator at that average frequency to drive the crystal” (see Abstract).  “The power controller preferably includes a frequency synthesizer 184 that controls the frequency of the power output” (see column 15, lines 52-56).  This teaches a controller configured to direct supply of power at an operating frequency (since sweeping through a frequency range includes the application of a plurality of single frequencies), obtaining measurement characteristics (i.e., the determination of the series and parallel resonance frequencies), and determining at least one frequency of operation based on the measured characteristics (e.g., the average of those frequencies and locks the power generator at that average frequency).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the sweep across frequencies, as taught by Sherman, with the waveguide disclosed by Weekamp as combined with Klopotek because Klopotek teaches see paragraph 107), but fails to teach a specific technique to choose the frequency.  Sherman teaches that “the most efficient energy transfer occurs at a resonant frequency… energy transfer is optimal at a frequency midway between these closely-spaced resonant frequencies” (i.e., the series and parallel resonance frequencies) (see column 1, line 63 through column 2, line 2).  Therefore, incorporating the methods of Sherman into the system of Klopotek would provide for a system that determine the optimal frequency for energy transfer, thereby improving operation of the system.

With respect to (C), Perl teaches devices and methods for non-invasive ultrasound-guided body contouring using skin contact cooling (see Title).  “[T]he device scans the entire working frequency range, and measures the frequency at which the supplied ultrasound is most efficient” (see paragraph 14).  A “resonance sensor is connected to a control module to determine the working frequency that provides the highest efficiency of power with the patient's tissue” (see paragraph 13).  “During a sweep of the output frequency of ultrasound emitter 16 by control unit 12, resonance sensor 18 determines the resonant frequency. Control unit 12 uses the resonant frequency as the working frequency for ultrasound emitter 16, optimizing treatment with minimum power. Alternatively, control unit 12 can also continue to sweep the output frequency of ultrasound emitter 16 in a narrow range centered on the resonant frequency” (see paragraph 45).
It would have been obvious to one ordinary skill in the art at the time of the invention to utilize a range of frequencies centered around an optimum frequency for treatment, as taught by Perl, with the waveguide disclosed by Klopotek as modified by Sherman because Klopotek teaches that “the frequency of the ultrasound beam is also chosen” (see paragraph 107), but fails to teach a specific technique to choose the frequency, while Sherman teaches specific methods to determine an optimum frequency for operation based on sweeping frequencies and measuring characteristics thereof.  As alternative to simply using the single optimum frequency as taught by Sherman, Perl provides as an alternative to utilize a narrow band of frequencies centered on the optimal frequency, which doing so “enables the depth of treatment to be controlled” (see paragraph 47, last sentence of Perl).

With respect to (D), Hashimoto teaches an ultrasonic probe (see Title).  As shown in Figure 5, the probe comprises a lens 6, a transducer 4, a backing material 7 (which generally equates to the interposer of Weekamp), and a phase change member 39, all of which are contained by a container 15.  “The phase change member 30 serves as a thermal buffering agent for buffering the temperature of the transducer 28, particularly of the acoustic lens 6, from rising exceeding the upper-limit temperature” (see paragraph 41).  This function of the phase change member 30 of Hashimoto correlates directly with the heat sink 32 of Weekamp (e.g., “heat generated by the one or more ASIC's associated with the transducer assembly and positioned within the housing flows directly to the heat sink. In addition, heat from acoustic losses within the matching layers and lens flow via the heat transporter and thermal bypasses to the heat sink. In this way, active cooling of the transducer assembly may be advantageously achieved” – see paragraph 39 of Weekamp).  As illustrated in Figure 5 of Hashimoto, “the phase change material is sealed in a container 15. The container 15 surrounds the transducer 4 and the like” (see paragraph 75).  The container 15 is herein considered correlated to the frame 416 of Weekamp.
It would have been obvious to one of ordinary skill in the art at the time of the invention to place the heat sink within an inner housing (i.e., the frame or container), as taught by Hashimoto, and to utilize this within the construct of the probe taught by Weekamp, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japikse, 86 USPQ 70); the teachings of Hashimoto illustrate 
With respect to “said heat sink including at least one wing extending from said waveguide into said internal space”, it is noted that Weekamp teaches “heat from acoustic losses within the matching layers and lens flow via the heat transporter and thermal bypasses to the heat sink” (see paragraph 39) and that “heat removal blocks 24 are disposed at opposing sides of the interposer assembly 22” (see paragraph 38).  Additionally, Weekamp states that “heat bypasses 34 may be adhered to protruding ends of the heat transporter bars 50” (see paragraph 50).  As such, the heat bypasses 34 on conjunction with the heat transporter bars 50 read on the “at least one wing extending from said waveguide” to the heat sink, and by the combination of Weekamp with Hashimoto, this would extend to a heat sink located within the internal space of an inner housing.
Regarding claim 21, as taught by Hashimoto, the phase change material is contained within the container 15, which through the combination is considered within the internal space.
Regarding claim 23, the inner housing as taught by the combination (e.g., the frame 416 of Weekamp and/or the container 15 of Hashimoto) is interpreted to also serve as the stated “wing gasket” as it is disposed “about said internal space”, which is disposed “about said at least one wing” as well.
Regarding claim 28, it is noted that the system illustrated in Figures 1B and 14 of Weekamp provide a flex foil 418 having “metalised vias formed with respect thereto to facilitate electrical communication thereacross” (see paragraph 79), therefore reading on the connection PCB.  Also, there is an ACIS 414 which equates to the claimed acoustic module PCB.  Each of these is electrically connected to each other, as well as the transducers in order to control and drive the transducers during use of the probe (“Each transducer element requires an electrical interconnection to a terminal of the ASIC” – see paragraph 4 – and “The disclosed assembly defines a "flex-pad" that is advantageously adapted to provide electrical communication between, inter alia, one or more ASICs and an interposer as part of an ultrasound transducer assembly” – see paragraph 77).

Regarding claims 48-49, it is noted that in order for the controller of Sherman to determine the series and parallel resonance frequencies, it will obviously utilize the multiple different frequencies associated with the sweep and perform detection of certain variables associated with the determination of the series and parallel resonance frequencies, thereby being capable of making the determination of which frequencies are the series and parallel resonance frequencies.  In an alternative manner of rejecting claims 48-49, by repeatedly sweeping the frequencies as described previously with regard to claim 43, it is clear that the combined system of Klopotek and Sherman will determine a plurality of frequencies of operation over the course of a treatment (i.e., as the temperature of the transducer increases, the center frequency will shift), and that this will be determined by the measured characteristics (i.e., the series and parallel resonance frequencies).
Regarding claim 50, it is noted that Sherman teaches that “At the center frequency fc, the power transfer is greatly decreased from both that of the series and parallel resonance frequencies” (see column 14, lines 13-16).  In other words, the efficiency loss associated with the center frequency is less than a threshold of the efficiency loss associated with the series and parallel resonance frequencies.
Regarding claim 51, it is noted that Figures 8 and 9 of Sherman illustrate “power transfer” (i.e., efficiency) versus frequency. Additionally, it is noted that the Abstract’s first sentence states, “An energy delivery system and method controls the frequency of the power driving an ultrasonic device to achieve more efficient power delivery.”


Claims 22 are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp in view of Klopotek, Sherman, Perl and Hashimoto as applied to claim 21 above, and further in view of Park.
Weekamp in combination with Klopotek, Sherman, Perl and Hashimoto was previously described with regard to claim 21.  However, Hashimoto never explicitly states that the phase change material is a wax.
Park teaches a system and method for actively cooling transducer assembly electronics (see Title).  Park teaches that a “heat sinking device 126 includes a phase change material such as wax in the case … to dissipate the heat generated by the thermo-electric cooling device 122 itself.”
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a wax as the phase change material in an ultrasonic heat sink, as taught by Park, within the system and methods of Weekamp as combined with Klopotek and Hashimoto, because the use of any one of multiple known phase change materials known to perform the method taught by Hashimoto (in the combination as described above) would amount to choosing from a finite number of phase changing materials available in the art at the time of the invention, which has previously been held as unpatentable (KSR v. Teleflex).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp in view of Klopotek, Sherman, Perl and Hashimoto as applied to claim 21 above, and further in view of Gruner et al. (US Patent No. 5,402,793).
Weekamp in combination with Klopotek, Sherman, Perl and Hashimoto was previously described with regard to claim 21.  However, none of these references teach the use of spring-loaded contacts.
Gruner teaches an ultrasonic probe for the imaging and diagnosis of multiple scan planes.  “The connector pins 50 at the distal end of the probe tip 14 mate with the sockets 51 at the distal end of the gastroscope tube… metallic spring pins 60, 60' engage the connector shields 62, 62' in the gastroscope to complete the electrical shielding of the connectors… as the connections come together a threaded ring 58 on the gastroscope tube is threaded onto the threaded end 56 of the distal tip to fasten the two parts together” (see column 3, lines 29-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use spring contacts, as taught by Gruner, in the system and methods of see column 3, lines 29-45).

Claims 24 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp in view of Klopotek, Sherman, Perl and Hashimoto as applied to claims 20 and 23 above, and further in view of Sliwa.
Weekamp in combination with Klopotek, Sherman, Perl and Hashimoto was previously described with regard to claims 20 and 23.  While the figures of each of these references illustrate waveguides (i.e., a lenses) that are single, solid pieces of material, none of them explicitly teach the use of extrusion.
Specifically regarding claim 32, Sliwa teaches a high intensity focused ultrasound transducer with acoustic lens (see Title). Sliwa teaches in the Abstract that “The metallic lens may be formed by extrusion”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use extrusion to create an ultrasonic lens, as taught by Sliwa, and to utilize this method for the lenses of any one of Weekamp, Klopotek and Hashimoto as a mere matter of design choice, as Sliwa teaches that “lens may be formed by extrusion, by molding (e.g., diecast molding or thermoforming), or by sintering (e.g., powder metallurgy)” (see Abstract).
Regarding claim 24, Sliwa provides an embodiment in Figure 5 in which a lens 14 and a transducer 12 with a backing material 40, by which “Housing 36 seals first ultrasonic emitter 12 from water and other fluids and includes a cover 38 sealed to housing 36” (see paragraph 87).  As such, this is interpreted to read similarly to the frame 416 from Weekamp, but adds the attributes of hermetically sealing the transducer within the housing 36 by “chamber gasket” 38.
Regarding claim 33, it is noted that Sliwa teaches that “Suitable metallic ultrasonic lens materials include, without limitation, aluminum” (see paragraph 18).  Additionally, Weekamp teaches that “heat removal blocks 24 are preferably formed from aluminum” (see paragraph 38).  Also, Sliwa explicitly states in the Abstract that “The metallic lens also advantageously functions as a heat sink, improving thermal performance of the Howard v. Detroit Stove Works, 150 U.S. 164 (1993).

Claims 34 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Weekamp in view of Klopotek, Sherman, Perl and Hashimoto as applied to claim 20 above, and further in view of Gelbart.
Weekamp in combination with Klopotek, Sherman, Perl and Hashimoto was previously described with regard to claim 20.  However, none of these references explicitly teach to place a coating on the lens.
Gelbart teaches a lithotripsy system with automatic 3D tracking (see Title).  Importantly, Gelbart teaches that “For lower acoustic reflection the surfaces of lens 8 can be coated with a different material having an acoustic velocity between that of the fluid and that of the lens material, similar to the well-known principle of optical anti reflective coatings” (see paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to coat the lens of an ultrasound treatment device, as taught by Gelbart, and to utilize this technique for the lens of Weekamp as combined with Klopotek and Hashimoto in order to “lower acoustic reflection”.

Claims 41 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Klopotek, Sherman and Perl as applied to claims 1 and 35 above, and further in view of Gruner et al. (US Patent No. 5,402,793).
Klopotek in combination with Sherman and Perl was previously described with regard to claims 1 and 35.  However, neither of these references teach the use of spring-loaded contacts.
Gruner teaches an ultrasonic probe for the imaging and diagnosis of multiple scan planes.  “The connector pins 50 at the distal end of the probe tip 14 mate with the sockets see column 3, lines 29-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use spring contacts, as taught by Gruner, in the system and methods of Klopotek in combination with Sherman so that once “the connections come together” the two parts will be fastened together (see column 3, lines 29-45).

Allowable Subject Matter
Claims 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M KISH whose telephone number is (571)272-5554.  The examiner can normally be reached on M-F 10:30a - 6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M KISH/           Primary Examiner, Art Unit 3799